 Case 2:20-cv-00006-DBH Document 1 Filed 01/08/20 Page 1 of 19                         PageID #: 1




                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF MAINE


 ERIN PAPKEE,

      Plaintiff,

            v.                                                      Civil Action No.

 MECAP, LLC d/b/a MILK STREET
 CAPITAL and SCOTT LALUMIERE,

      Defendant.


                                         COMPLAINT
                                    JURY TRIAL REQUESTED
                                INJUNCTIVE RELIEF REQUESTED

       NOW COMES the Plaintiff, Erin Papkee (“Ms. Papkee”), by and through undersigned

counsel, and complains against the Defendants, MECAP, LLC d/b/a Milk Street Capital

(“MECAP”) and Scott Lalumiere (“Mr. Lalumiere”), as follows:

                                  JURISDICTION AND PARTIES

       1.        This action arises under the Fair Labor Standards Act of 1938, as amended

(“FLSA”), 29 U.S.C. §201, et seq., the Whistleblowers’ Protection Act (“WPA”), 26 M.R.S.

§§831 et seq., as enforced through the Maine Human Rights Act (“MHRA”), and 26 M.R.S. §

664 (“Maine Wage Statute”).

       2.        This action also includes common law claims for tortious interference.

       3.        Ms. Papkee is a United States citizen residing in the City of Portland, County of

Cumberland, State of Maine.

       4.        Ms. Papkee was known as Erin Leigh Mancini at the time she was employed by

Defendants.



                                                   1
 Case 2:20-cv-00006-DBH Document 1 Filed 01/08/20 Page 2 of 19                         PageID #: 2



       5.      MECAP is a Maine limited liability corporation that has or had a principal place of

business in the City of Portland, County of Cumberland, State of Maine.

       6.      Mr. Lalumiere is a United States citizen residing in the City of Portland, County of

Cumberland, State of Maine.

       7.      At all times relevant to this case MECAP had one or more employees.

       8.      At all times relevant to this case MECAP had employees who engaged in

interstate commerce and does $500,000 dollars or more in annual business.

       9.      While employed by Defendants, Ms. Papkee was an employee covered by FLSA’s

overtime pay requirements.

       10.     This Court has subject matter jurisdiction over Ms. Papkee’s federal and state

claims pursuant to 28 U.S.C. §§ 1331and 1367.

       11.     On April 19, 2019, Ms. Papkee filed a timely Complaint of Discrimination

against MECAP alleging unlawful whistleblower retaliation with the Maine Human Rights

Commission (“MHRC”).

       12.     On or about January 7, 2020, the MHRC issued a Notice of Right to Sue with

respect to Ms. Papkee’s WPA claims.

       13.     Ms. Papkee has exhausted her administrative remedies with respect to all claims

requiring administrative exhaustion set forth in this Complaint.

                                   JURY TRIAL REQUESTED

       14.     Ms. Papkee requests a trial by jury for all claims and issues for which a jury is

permitted.




                                                  2
 Case 2:20-cv-00006-DBH Document 1 Filed 01/08/20 Page 3 of 19                    PageID #: 3



                                  FACTUAL ALLEGATIONS

        15.    MECAP is a loan brokerage, property management, and real estate development

firm.

        16.    Mr. Lalumiere is the sole shareholder of MECAP and managed the business.

        17.    Ms. Papkee was a project manager for MECAP from October 2016 until she was

fired or forced to resign on January 10, 2019.

        18.    Ms. Papkee was appropriately classified as an employee when she was hired.

        19.    Ms. Papkee worked full time under the control and supervision of Mr. Lalumiere.

        20.    The normal work week for Ms. Papkee was 40 hours per week.

        21.    Ms. Papkee was paid $960 per week regardless of how many hours per week she

worked.

        22.    Ms. Papkee routinely worked from 40 to 50 hours per week driving to remote

locations on weekends to handle Defendants’ projects without getting paid overtime.

        23.    Ms. Papkee was entitled to payment equal to 1.5 times her pay for forty hours per

week for all hours that she worked over forty hours in a week.

        24.    Defendants’ failure to pay Ms. Papkee overtime premium for hours worked over

forty violated the FLSA and also the Maine Wage Law, 26 M.R.S. § 644(3).

        25.    Throughout Ms. Papkee’s employment, Mr. Lalumiere and Ms. Papkee would

exchange work-related emails as early as 6:14 AM and as late as 9:13 PM.

        26.    Ms. Papkee was also not paid for work-related mileage or tolls even though she

often drove hundreds of miles per week for work.




                                                 3
 Case 2:20-cv-00006-DBH Document 1 Filed 01/08/20 Page 4 of 19                       PageID #: 4



        27.     In about September 2018, when Ms. Papkee asked Mr. Lalumiere to pay for

mileage and tolls, he proposed instead to increase her weekly pay and stop withholding

employment taxes from her pay.

        28.     Ms. Papkee agreed to this arrangement as she believed it would compensate her

for her mileage and other transportation costs like car repairs, tires, and tolls.

        29.     Ms. Papkee’s new rate of pay was $1,200 per week.

        30.     Ms. Papkee was not paid by the project; she was paid the same amount every

week.

        31.     Nothing else changed about the work Ms. Papkee performed or where she

performed her work.

        32.     Mr. Lalumiere continued to control the manner in which Ms. Papkee performed

her work.

        33.     Mr. Lalumiere had control over Ms. Papkee’s work hours, where she worked, and

how she performed her work.

        34.     Ms. Papkee’s services were thoroughly integrated into MECAP’s business

operations.

        35.     Ms. Papkee did not operate a separate business that provided services to

Defendants.

        36.     While employed by Defendants, Ms. Papkee did not provide services to

companies that are unrelated to Defendants.

        37.     Ms. Papkee was not involved in her own real estate projects that would have

caused a conflict of interest if she had continued to be classified properly as an employee.

        38.     Ms. Papkee performed her job duties satisfactorily.




                                                   4
 Case 2:20-cv-00006-DBH Document 1 Filed 01/08/20 Page 5 of 19                      PageID #: 5



       39.     Ms. Papkee denies that Mr. Lalumiere received complaints about her work from

vendors, brokers, and others regarding matters under Ms. Papkee’s control for which Ms. Papkee

was responsible.

       40.     MECAP underfunded projects that Ms. Papkee was responsible for, and did not

pay contractors on time or in full.

       41.     At times, Ms. Papkee’s projects were delayed because contractors refused to work

without pay. When contractors called and complained about not getting paid, she referred those

callers to Mr. Lalumiere because MECAP was responsible for issuing payments.

       42.     After about September 2018. Ms. Papkee remained an employee but employment

taxes were no longer withheld from her paychecks.

       43.     Even if Ms. Papkee was an independent contractor, she has standing to bring this

claim against Defendants.

       44.     The WPA protects “employees” from retaliation, and defines “employee” as

follows:

       “Employee” means a person who performs a service for wages or other
       remuneration under a contract of hire, written or oral, expressed or implied, but
       does not include an independent contractor engaged in lobster fishing.
       "Employee" includes school personnel and a person employed by the State or a
       political subdivision of the State. 26 M.R.S. §832(1).

       45.     Under this broad definition, anyone who performs a service for wages or other

remuneration under contract of hire, written or oral, expressed or implied – except for lobster

fisherpersons – are employees for purposes of the WPA.

       46.     Beginning in about September 2018, Ms. Papkee performed services for

Defendants in exchange for $1,200 per week.




                                                 5
 Case 2:20-cv-00006-DBH Document 1 Filed 01/08/20 Page 6 of 19                      PageID #: 6



       47.     At the time of these events, Mr. Lalumiere was a partner or member in business

entities other than MECAP, including but not limited to LH Housing, LLC, which manages

rental properties.

       48.     LH Housing had four partners: Mr. Lalumiere, Wayne Lewis, Eric Holsapple, and

Steve Matthews.

       49.     One of Ms. Papkee’s job responsibilities was to track the date of transactions and

closings as it provided her with the ability to begin another project once funds from a previous

sale were posted to the LH Housing account.

       50.     On about December 14, 2018, Ms. Papkee discovered that funds from the sale of

a house located at 9 Brault Street, Lewiston, Maine, owned by LH Housing, were deposited in

the MECAP bank account and not to the LH Housing account.

       51.     Ms. Papkee mentioned this to Mr. Lewis. He was not aware that funds from the

sale of that house were received and deposited into Mr. Lalumiere’s MECAP account.

       52.     Christine Seifer, who handled accounts receivables for MECAP, asked Ms.

Papkee to send an email to Mr. Lewis in Colorado, telling him that she was mistaken and that the

house had not been sold and no funds had been deposited.

       53.     Ms. Papkee did not agree to communicate false information to Mr. Lewis.

       54.     Ms. Papkee was concerned that Mr. Lalumiere and MECAP were stealing from

Mr. Lewis, Mr. Holsapple, and Mr. Matthews.

       55.     During their phone conversation, Ms. Seifer confessed to Ms. Papkee that Mr.

Lalumiere had instructed her to wire the money into the MECAP account.

       56.     Ms. Papkee told Ms. Seifer that she was not going to lie for Mr. Lalumiere and

that when asked, she would tell the truth and let the chips fall where they may.




                                                 6
 Case 2:20-cv-00006-DBH Document 1 Filed 01/08/20 Page 7 of 19                     PageID #: 7



       57.     Being asked to lie for Mr. Lalumiere made Ms. Papkee very uncomfortable.

       58.     Ultimately, Ms. Papkee told Mr. Lewis by telephone what she had found out.

       59.     Mr. Lewis asked Ms. Papkee other questions which she answered honestly and to

the best of her knowledge.

       60.     They discussed another house owned by LH Housing located at 294 Hio Ridge

Shore, Bridgton, Maine, which produced rental income that was shared by MECAP and LH

Housing.

       61.     Mr. Lewis thought that the house was empty.

       62.     Ms. Papkee told Mr. Lewis that in fact, the house was rented with a lease between

the tenant and MECAP instead of LH Housing, the rightful owner.

       63.     Ms. Papkee’s co-worker, Sara McKee, normally handled the leasing of homes

owned by LH Housing.

       64.     In this case, Mr. Lalumiere instructed his assistant, Miranda Elkanrich, to market

and rent the property to tenants.

       65.     Ms. McKee did not know that Ms. Elkanrich had been tasked to market and rent

the property to tenants which raised concerns for Ms. Papkee and Ms. McKee that Mr. Lalumiere

was hiding something.

       66.     Ms. Elkanrich was on vacation and Ms. Papkee was in charge of assisting the

tenants if needed on move-in day, which was on about December 15, 2018.

       67.     Ms. Papkee helped coordinate minor maintenance to the heating system and got a

copy of the lease, which is how she discovered that the parties to the lease were MECAP and the

tenants and not LH Housing.




                                                7
 Case 2:20-cv-00006-DBH Document 1 Filed 01/08/20 Page 8 of 19                         PageID #: 8



       68.     If Ms. McKee had handled the rental, she would have taken the deposit money

and rent due and deposited it into the rightful account, i.e., LH Housing’s account.

       69.     Ms. Papkee expected that Mr. Lewis would bring these matters up with Mr.

Lalumiere and that it would cause problems between them but Ms. Papkee was not willing to

participate in defrauding LH Housing.

       70.     Upon information and belief, Mr. Lalumiere and Mr. Lewis came to an agreement

and Mr. Lalumiere returned to LH Housing the money it was owed from the proceeds of the sale

of 9 Brault Street.

       71.     After that, Mr. Lalumiere became increasingly aggressive and degrading to Ms.

Papkee both in person and via email.

       72.     Mr. Lalumiere behaved in such an abusive, combative and irrational way that it

was clear that he knew that Ms. Papkee had uncovered and spoken out regarding his fraudulent

handling of funds.

       73.     Ms. Papkee was involved in a civil lawsuit filed by MECAP against a contractor

claiming monetary damages.

       74.     The case was filed in Androscoggin Superior Court on September 7, 2018.

       75.     The dispute was over work the contractor performed on a property located at 498

Turner Street in Auburn, Maine.

       76.     MECAP claimed that the contractor took funds and did not complete the work.

       77.     A motion for default judgment was filed on October 18, 2018 and granted by the

court on November 14, 2018. A hearing on damages was set for December 4, 2018.

       78.     On about December 2, 2018, Mr. Lalumiere prepared a spreadsheet of costs that

was not accurate.




                                                 8
 Case 2:20-cv-00006-DBH Document 1 Filed 01/08/20 Page 9 of 19                      PageID #: 9



         79.    On December 5, 2018, during the hearing on damages, Mr. Lalumiere tried to

submit the spreadsheet as evidence of the damages owed by the contractor.

         80.    Mr. Lalumiere told the Judge that Ms. Papkee prepared the spreadsheet, which

was not true.

         81.    The Judge asked Ms. Papkee if the numbers on the spreadsheet were accurate.

         82.    Ms. Papkee told the Judge that she was unable to confirm that they were.

         83.    The Judge rejected the spreadsheet and told Mr. Lalumiere that he needed more

proof.

         84.    The Judge told Mr. Lalumiere that if he wanted to pursue the case, he would need

to submit documents showing that MECAP paid a new contractor to finish work that the original

contractor failed to complete.

         85.    The Judge told Mr. Lalumiere that he needed to submit detailed invoices that

matched the checks paid to the new contractor.

         86.    The Judge also said that the new contractor would need to testify to the truth and

accuracy of the invoices and checks.

         87.    MECAP’s accounting manager, Christina Davis, was not able to locate checks

that were issued to the new contractor in the amounts that Mr. Lalumiere put on his spreadsheet.

         88.    MECAP did not have any receipts to back up the payments as the contractor had

not provided any to MECAP.

         89.    Mr. Lalumiere repeatedly told Ms. Papkee to have the new contractor “make up a

bill-contract-receipt” to match the checks paid by MECAP.

         90.    Ms. Papkee was not willing to participate in what she, in good faith, believed to

be fraud.




                                                 9
Case 2:20-cv-00006-DBH Document 1 Filed 01/08/20 Page 10 of 19                      PageID #: 10



       91.      Ms. Papkee told Mr. Lalumiere many times that she was not willing to participate

in fraud.

       92.      Mr. Lalumiere responded by becoming combative and abusive and by accusing

Ms. Papkee of not doing her job.

       93.      For example, Ms. Papkee (then-Mancini) exchanged emails with Mr. Lalumiere

about this on December 10, 2018:

       Mr. Lalumiere:         Can you sent that our (sic) like now   I need this stuff off my list
                              Please email it over

       Ms. Mancini:           Scott, I can’t do this without exact numbers and invoices from
                              dash. I sat with Chris Davis about this on Friday. She also spoke at
                              length with [MECAP’s lawyer], this cannot he (sic) turned in as is.
                              We need exact figures . . . Anything we turn in will be false, I am
                              not doing that

       Mr. Lalumiere:         At least have the spreadsheet done for our meeting tomorrow. Fill
                              in the work that was done under the original agreement

       Ms. Mancini:           Scott, I need numbers itemized from his work, so we aren’t
                              submitting false info. This can’t be estimated.

       Mr. Lalumiere:         Erin
                              I got it
                              But it needs to get done
                              Have him come in
                              Fill out the spreadsheet and have him prepare a bill that
                              matches the spreadsheet

       94.      In Defendants’ submission to the MHRC, Mr. Lalumiere admitted that the

numbers on the spreadsheet were an estimate of damages, not actual damages.

       95.      Mr. Lalumiere knew that he was telling Ms. Papkee to help him with fraud.

Otherwise, he would have asked Ms. Papkee to have the contractor prepare a bill that matched

the work he actually performed, not the spreadsheet that was prepared by Mr. Lalumiere based

on guesswork.




                                               10
Case 2:20-cv-00006-DBH Document 1 Filed 01/08/20 Page 11 of 19                     PageID #: 11



        96.    Ms. Papkee asked many times to meet with Ms. Davis and the MECAP attorney

to work out what to do about MECAP’s lack of evidence of its actual damages.

        97.    Ms. Papkee repeatedly told Mr. Lalumiere that they could not make his numbers

work.

        98.    Mr. Lalumiere told Ms. Papkee that the numbers did not match because the house

wasn’t finished.

        99.    Mr. Lalumiere said that the checks to the contractor were “miscoded” in

Quickbooks and that Ms. Davis would need to “fix” that.

        100.   Ms. Papkee had a good faith belief that this was fraud because this particular

contractor had done many projects for MECAP.

        101.   Ms. Davis routinely cut checks to this contractor without invoices for multiple

concurrent projects and without clearly stating what the funds were for.

        102.   This led Ms. Papkee to believe that Mr. Lalumiere would instruct Ms. Davis to re-

code checks that paid for work on other projects to match the number he desired from the

contractor he was suing.

        103.   Ms. Papkee also believed that Mr. Lalumiere was asking the contractor to make

up a fraudulent bill to match his numbers so that Mr. Lalumiere could get the court to award him

more damages than he was entitled to.

        104.   Mr. Lalumiere was furious with Ms. Papkee when she refused to help him defraud

the court. On January 8, 2019, she (then known as Ms. Mancini) exchanged these emails with

Mr. Lalumiere:


        Mr. Lalumiere:        Where are we with the documents [the attorney] is looking for?
                              I thought we gave her everything she needed - that is what we
                              discussed



                                                11
Case 2:20-cv-00006-DBH Document 1 Filed 01/08/20 Page 12 of 19                PageID #: 12




     Ms. Mancini:      Nothing matches
                       I have reached out to [the attorney], and we are
                       coordinating the following
                       Ryan’s bills he gave me don’t match the checks paid out to him.
                       His invoice is off
                       I have asked Chris to work with us and have -Updated checks paid
                       through January
                       - undated debt service amount paid
                       - updated utilities and insurance
                       -totals paid to other vendors (we have this)
                       Once we have this number Ryan will have to make an invoice to
                       match (to the dollar)

                       We need to match the amount you put on the spreadsheet. We
                       aren’t there. I will talk to [the attorney] today and see if she wants
                       anything else.

     Mr. Lalumiere:    Ryan already agreed to provide us with an invoice that matches
                       I really want this done No matter what On Thursday I want this
                       entire package to [our attorney] and off our to do list

     Ms. Mancini:      We need to take 15 mins which we haven’t done and sit all
                       together with her. Ryan included
                       We are all trying to match the amount we submitted to the judge
                       the first time. I’ll work with Chris and [the attorney] and resolve

     Mr. Lalumiere:    I did all of that
                       That is why I put together the spreadsheet This is getting out of
                       hand
                       The judge already said she was not allowing some of our claim
                       Our claim has to be for work he did not do on the bid he submitted
                       That is why I took my time to do the spreadsheet

     Ms. Mancini:      Scott
                       We need to make the checks we paid match! They don’t.
                       Your number was way bigger.
                       Again we need
                       -matching invoice
                       -proof we paid Ryan this amount
                       -updated debt service - utilities
                       I will meet with [the attorney], but I can’t manifest these matching
                       amounts unless we have checks to back it up

     Mr. Lalumiere:    You want to get this done and move on




                                         12
Case 2:20-cv-00006-DBH Document 1 Filed 01/08/20 Page 13 of 19                     PageID #: 13



                              Last week you talking about how everyone here hates me because I
                              miro (sic) manage stuff
                              Trust me - when you did this to us - it exploded here
                              Just the discussions we had - we all have to move on

       Ms. Mancini:           You’re going to have to be more clear


       105.    Later that day, January 8, 2018, Ms. Papkee emailed the MECAP attorney, asking

her (the attorney) if they were required to submit documents to the court that matched the

spreadsheet Mr. Lalumiere presented on December 5, 2018.

       106.    Ms. Papkee asked the attorney if they could submit a new spreadsheet because the

actual documents did not support MECAP’s claim for damages.

       107.    Things came to a head on the morning of Thursday, January 10, 2019.

       108.    Ms. Papkee and Mr. Lalumiere were in the break room before any other

employees arrived at work.

       109.    Mr. Lalumiere was arguing with Ms. Papkee again about not cooperating with his

efforts to submit false information to the court. Mr. Lalumiere snapped and he came after Ms.

Papkee. He stormed across the room with his arms towards her, fast and angry. He looked like

he was preparing to physically attack her. Ms. Papkee put her hands up and screamed, “What the

f*ck are you doing! Get the f*ck away from me.” Mr. Lalumiere told her, “Just GO!”

       110.    Ms. Papkee left the break room and went to her “seating area,” followed shortly

thereafter by Mr. Lalumiere. Ms. Papkee was upset, crying, and gathering all of her things to

leave. She told Mr. Lalumiere again to leave her alone. He said, “I never touched you” and “I

never came after you.” Ms. Papkee was shaken and kept backing away (there were file cabinets

between them) but Mr. Lalumiere was between her and the exit. They went back and forth until

Ms. Papkee put a file onto the file cabinet. Mr. Lalumiere took the file and walked away.




                                               13
Case 2:20-cv-00006-DBH Document 1 Filed 01/08/20 Page 14 of 19                      PageID #: 14



       111.    After that, Ms. Papkee believes that Mr. Lalumiere left the office on foot.

       112.    Almost immediately after Mr. Lalumiere left, the intern, John Logan, and Ms.

McKee walked in to find Ms. Papkee collecting her belongings and crying.

       113.    Ms. Papkee spoke to both of them about what happened and then took her

belongings and left using the back exit.

       114.    The dispute between Ms. Papkee and Mr. Lalumiere on January 10, 2019 was not

about “a very serious mistake she had made” as Mr. Lalumiere alleged to the MHRC.

       115.    In fact, Mr. Lalumiere has never explained exactly what mistake Ms. Papkee

allegedly made.

       116.    The dispute was about Ms. Papkee’s refusal to help Mr. Lalumiere engage in

fraud by submitting knowingly false information to the court.

       117.    Ms. Papkee was engaging                in activity that is protected by the WPA, 26

M.R.S. § 833(1)(D) which provides, in part:

       No employer may discharge, threaten or otherwise discriminate against an employee
       regarding the employee's compensation, terms, conditions, location or privileges of
       employment because . . . the employee acting in good faith has refused to carry out a
       directive to engage in activity that would be a violation of a law or rule adopted under the
       laws of this State…

and 26 M.R.S. § 833(1)(A) which provides:

       The employee, acting in good faith, or a person acting on behalf of the employee, reports
       orally or in writing to the employer or a public body what the employee has reasonable
       cause to believe is a violation of a law or rule adopted under the laws of this State, a
       political subdivision of this State or the United States.

       118.    Mr. Lalumiere retaliated against Ms. Papkee for refusing to carry out his unlawful

directive to help him defraud the court and for reporting what she reasonably believed to be a

violation of law.




                                                14
Case 2:20-cv-00006-DBH Document 1 Filed 01/08/20 Page 15 of 19                         PageID #: 15



        119.    Mr. Lalumiere physically and verbally threatened her and terminated Ms.

Papkee’s employment by telling her to “just go.”

        120.    The fact that Mr. Lalumiere terminated Ms. Papkee may be inferred from the fact

that Mr. Lalumiere never contacted Ms. Papkee again and told other employees not to talk to her.

        121.    Alternatively, Mr. Lalumiere constructively discharged Ms. Papkee by lunging at

her and telling her to “just go” in retaliation for her refusal to carry out his unlawful directive and

reporting what she reasonably believed to be a violation of the law.

        122.    A reasonable person would find these working conditions objectively intolerable.

        123.    Assuming that Mr. Lalumiere viewed Ms. Papkee as an independent contractor,

he knew or should have known that she could not return to his place of business without his

invitation after he told her to “just go.”

        124.    Defendants discharged, threatened and otherwise discriminated against Plaintiff

regarding her compensation, terms, conditions, location or privileges of employment because

she, acting in good faith, refused to carry out a directive to engage in illegal conduct.

        125.    Defendants discharged, threatened and otherwise discriminated against Plaintiff

regarding her compensation, terms, conditions, location or privileges of employment because

she, acting in good faith, reported orally and in writing to Defendants what she had reasonable

cause to believe was illegal conduct.

        126.    For 89 weeks (that is, 57 weeks between date of hire on October 17, 2016 and the

start of maternity leave on November 19, 2017, and then 32 more weeks after returning from

maternity leave on February 14, 2018 and September 28, 2018 when Ms. Papkee was

misclassified as an independent contractor), Ms. Papkee was paid $960 per week, worked 40 to

50 hours per week, and was not paid overtime.




                                                  15
Case 2:20-cv-00006-DBH Document 1 Filed 01/08/20 Page 16 of 19                        PageID #: 16



        127.    During the time frame referenced in paragraph 126 above, Defendants failed to

pay Ms. Papkee for 455 hours at the proper overtime rate of $36 per hour, for a total

underpayment of $16,380.

        128.    For 16 weeks (that is, from September 28, 2018 until Ms. Papkee’s last day of

work on January 10, 2019), Ms. Papkee was paid $1,200 per week, worked 40 to 50 hours per

week, and was not paid overtime.

        129.    During the time frame referenced in paragraph 128 above, Defendants failed to

pay Ms. Papkee for 80 hours at the proper overtime rate of $45 per hour, for a total

underpayment of $3,600.

        130.    During the six-year period prior to the filing of this complaint, Defendants owe

Ms. Papkee $19,980 in unpaid overtime in violation of the Maine Wage Statute.

        131.    During the two-year period prior to the fling of this complaint, Defendants owe

Ms. Papkee $9,540 in unpaid overtime in violation of the FLSA.

        132.    In spite of Ms. Papkee’s diligent efforts to mitigate her loss of wages, she has not

been able to find a comparable job since her employment with Defendants terminated on January

10, 2019. Her lost wages through December 25, 2019 are $71,250.

                                    COUNT I: FLSA VIOLATIONS

        133.    Plaintiff repeats and re-alleges each of the allegations set forth in paragraphs 1-

132 as if fully set forth herein.

        134.    The Defendants are subject to the requirements of the FLSA including the

requirement to pay overtime premium(s) for hours worked in excess of 40 in a given workweek.

        135.    Defendants have failed to pay Plaintiff overtime premiums which she is owed for

work performed.




                                                  16
Case 2:20-cv-00006-DBH Document 1 Filed 01/08/20 Page 17 of 19                        PageID #: 17



                                COUNT II: MAINE WAGE STATUTE

        136.    Plaintiff repeats and re-alleges each of the allegations set forth in paragraphs 1-

135 as if fully set forth herein.

        137.    The Defendants are subject to the requirements of 26 M.R.S. § 664 including the

requirement to pay overtime premium(s) for hours worked in excess of 40 in a given workweek.

        138.    Defendants have failed to pay Plaintiff overtime premiums which she is owed for

work performed.

                                        COUNT III: WPA

        139.    Paragraphs 1-138 are incorporated by reference.

        140.    Defendants’ conduct violated the WPA as enforced through the MHRA.

                                COUNT IV: TORTIOUS INTERFERENCE

        141.    Paragraphs 1-140 are incorporated by reference.

        142.    A valid contract or prospective economic advantage existed between Ms.

Papkee and MECAP.

        143.     Mr. Lalumiere was aware of the contract/prospective economic advantage

between Ms. Papkee and MECAP and interfered with that contract or advantage with the

intention of interference with and ending the contract/prospective economic advantage.

        144.    Mr. Lalumiere’s interference proximately caused damages to Ms. Papkee.

                                     PRAYER FOR RELIEF

        Plaintiff respectfully requests that the Court grant the following relief:

        A.      Declare the conduct engaged in by Defendants to be in violation of her rights;

        B.      Enjoin Defendants, their agents, successors, employees, and those acting in

concert with it from continuing to violate her rights;




                                                  17
Case 2:20-cv-00006-DBH Document 1 Filed 01/08/20 Page 18 of 19                       PageID #: 18



       C.      Order Defendants to reinstate Plaintiff or award front pay to Plaintiff;

       D.      Award lost future earnings to compensate Plaintiff for the diminution in

expected earnings caused by Defendants’ discrimination;

       E.      Award equitable-relief for back pay in the amount of $71,250 through December

25, 2019 and ongoing to the date of trial, plus benefits and prejudgment interest;

       F.      Award $19,980 in back pay for unpaid overtime under the Maine Wage Statute;

       G.      Award liquidated, treble damages under the Maine Wage Statute which totals

$59,940;

       H.      Award $9,540 in back pay for unpaid overtime under FLSA;

       I.      Award liquidated, double damages under FLSA which totals $19,080;

       J.      Award compensatory damages in an amount to be determined at trial;

       K.      Award punitive damages in an amount to be determined at trial;

       L.      Award nominal damages;

       M.      Award attorney’s fees, including legal expenses, and costs;

       N.      Award prejudgment interest;

       O.      Permanently enjoin Defendants from engaging in any employment practices

which violate the WPA, MHRA, FLSA, and Maine Wage Statute;

       P.      Require Mr. Lalumiere to mail a letter to all employees notifying them of the

verdict against them and stating that Defendants will not tolerate whistleblower retaliation or

wage theft in the future;

       Q.      Require that Defendants post a notice in all of its workplaces of the verdict and a

copy of the Court’s order for injunctive relief;




                                                   18
Case 2:20-cv-00006-DBH Document 1 Filed 01/08/20 Page 19 of 19                      PageID #: 19



       R.     Require that Defendants train all management level employees on the

protections afforded by the WPA, MHRA, FLSA, and Maine Wage Statute;

       S.     Require that Defendants place a document in Plaintiff’s personnel file which

explains that Defendants unlawfully terminated her because whistleblower retaliation; and

       T.     Grant to Plaintiff such other and further relief as may be just and proper.



Dated: January 8, 2020                              /s/ Chad T. Hansen

                                                    Attorney for the Plaintiff

                                                    MAINE EMPLOYEE RIGHTS GROUP
                                                    92 Exchange Street 2nd floor
                                                    Portland, Maine 04101
                                                    Tel. (207) 874-0905
                                                    Fax (207) 874-0343
                                                    chansen@maineemployeerights.com




                                               19
